Citation Nr: 1723378	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement for a right knee disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 20 percent prior to May 12, 2014, and to a rating in excess of 20 percent beginning September 1, 2014, for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for left ankle disability.

5.  Entitlement to a rating in excess of 10 percent for residuals of right tibia fractures.

6.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy. 

7.  Entitlement to a combined schedular rating in excess of 90 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active air service from September 1975 to March 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that during the pendency of this appeal, the Veteran was granted entitlement to a temporary total rating for his back disability from May 12, 2014, to August 31, 2014, for purposes of convalescence.  The Board has limited its consideration accordingly.  

The issues of entitlement to increased ratings for left knee and left ankle disabilities, left lower extremity radiculopathy, residuals of right tibia fracture, service connection for a right knee disability, and entitlement to a combined schedular rating in excess of 90 percent are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied service connection for a right knee disability.

2.  The evidence associated with the claims file subsequent to the July 1996 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.  

3.  Resolving all doubt in favor of the Veteran, the Veteran has had the functional limitation equivalent of forward flexion of the spine to 30 degrees or less when considering relevant range of motion findings in addition to the evidence of additional functional impairment on repeated use over time or during flare-ups for the entire period on appeal.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016). 

2.  The criteria for entitlement to a rating of 40 percent, but not higher, for a low back disability have been met or approximated for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

A July 1996 rating decision denied service connection for a right knee disability based on a finding that despite the Veteran's treatment for a right knee injury in service, there were no residuals of that disability and there was no chronic disability subject to service connection shown in service.  The Veteran did not appeal that decision. 

The pertinent evidence of record at the time of the July 1996 rating decision included service treatment records (STRs), which showed that the Veteran was diagnosed with and treated for right knee strain in December 1982; and, a June 1996 VA examination report in which it was noted that the Veteran did not have any residuals from his single episode of right knee strain in service.   

The pertinent evidence that has been added to the record since the July 1996 rating decision includes statements from the Veteran in which he reported that he started experiencing pain in his right leg as a result of altered gait/body mechanics resulting from his service-connected left lower extremity disabilities.  The Veteran reported that he did not experienced right knee discomfort until the symptoms in his left lower extremity had become more severe.  Additionally, current VA Medical Center treatment records showing the Veteran to have a diagnosis of mild bilateral tricompartmental osteoarthritis of the right knee have been added to the record. 

The Board finds that the Veteran's statements regarding his knee and the VA Medical Center treatment records showing a diagnosis of a current right knee disability are new and material.  In this regard, the evidence is not cumulative or redundant of evidence previously considered.  Moreover, the evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.  Accordingly, reopening the claim of entitlement to service connection for a right knee disability is warranted.  To that extent only, the appeal is allowed. 

Low Back Disability

The Veteran has asserted that the symptoms of his low back disability are worse than those which are contemplated by the currently assigned rating.  

In November 2008, the Veteran was seen by a private physician for evaluation of his back and lower extremity pain.  At that time, the Veteran reported a history of mid-back pain.  He reported that over the last several months, his low back pain had become severe.  He reported that his pain was stabbing and aching in nature and it was worse in prolonged positions and with lifting.  He reported that the pain was a 7 out of 10 in intensity.  It was noted that the Veteran's back had failed to improve with physician therapy and medication.  Based on the examination and imaging results, the Veteran was diagnosed with lumbar degenerative disc disease (DDD) and discogenic low back pain.  In December 2008, the Veteran began receiving epidural steroid injections for treatment of his pain.         

At a March 2009 VA examination, the Veteran reported that he continued to experience constant low back pain that was sharp, dull, and aching in nature.  He reported weakness, stiffness, fatigue, and lack of endurance.  He denied experiencing swelling, heat, bruising or redness, instability, and locking.  The Veteran reported that he had numbness and tingling in the left foot and leg.  The Veteran denied experiencing clicking and crepitus and he had not fallen as a result of his back disability.  The Veteran reported that he was only able to walk 1-2 miles at a time without stopping and that he experienced morning stiffness. Te Veteran reported that his back pain did not wake him up at night.  The Veteran denied incapacitating episodes requiring bedrest in the past 12 months and reported that he did not have any trouble completing his activities of daily living.  The Veteran reported moderate painful flare-ups which occurred approximately two or three times per month and lasted hours at a time.  The Veteran reported that his pain was worse with walking, jogging, jumping, bending at the knees, twisting, prolonged sitting, and standing.  The Veteran reported that his pain and painful flare-ups were alleviated by rest and medication.  The Veteran denied use of assistive devices for ambulation.  The Veteran reported that his back disability occasionally prevented him from working his job as a financial analyst.  

Upon physical examination, there were no lesions, deformities, erythema, ecchymosis, scars, or swelling of the spine.  Lordotic and kyphotic curves were normal.  There was no tenderness or guarding with deep or lite palpation of the spine.  There was no evidence of weakness, fatigue, spasm, lack of endurance, incoordination, atrophy, crepitus, or decreased strength with range of motion.  Range of motion measurements were as follows: flexion to 80 degrees, extension to 35 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 30 degrees each.  There was no additional limitation following repetition.  The examiner cited to an August 2008 magnetic resonance imaging scan (MRI) with revealed L5-S1 disc bulge and bone spur and L5-S1 moderate to severe degenerative disc disease (DDD) and none spur.  The examiner diagnosed lumbosacral degenerative joint disease (DJD) and DDD.

The Veteran continued to receive treatment of his back from his private provider since the initial November 2008 consultation.  A review of the treatment notes of record show that the Veteran has received regular epidural steroid injections for treatment of his pain until approximately 2014, at which time the epidural steroid injections decreased in efficacy.  It appears from the treatment records that without his regular epidural steroid injections, the Veteran's pain would be unmanageable and cause significant impairment.  In 2014, the Veteran was referred to a surgeon for continued treatment.  

At a January 2016 VA examination, the Veteran reported that his back symptoms had worsened and that as a result he had to significantly limit his physical activity in general and had become deconditioned.  The Veteran stated that he was no longer able to run at all, and was only able to walk about 1/5 of a mile, but that even then, he need to stop frequently due to fatigue, weakness, and pain.  He reported difficulty squatting and bending, and that he was no longer able to perform household tasks like yard work.  

Upon physical examination, the Veteran was noted to have abnormal range of motion.  Thoracolumbar spine range of motion measurements were as follows: flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 30 degrees each.  The examiner noted that the Veteran's limitation of motion in all excursions combined to limit his ability to perform tasks involving bending forward and twisting.  The examiner noted that the Veteran experienced pain with motion.  There was tenderness to palpation of the bilateral lower lumbar paravertebral musculature consistent with known pathology.  There was no additional functional loss following repetition.  The examiner noted that the Veteran experienced pain and lack of endurance as a result of his back disability.  The examiner did not provide any details regarding painful flare-ups.  X-rays revealed thoracolumbar spine arthritis.  There was evidence of pain on weight bearing, and objective evidence of localized tenderness on palpation.  The Veteran reported needing regular use of a cane to walk properly, and regular use of orthotic braces.  The examiner opined that the Veteran's severe pain and lack of endurance significantly limited his functional ability. 

The Board finds that the Veteran is entitled to a rating of 40 percent for his low back disability for the entire period on appeal.  While the Veteran's range of motion is limited to 50 degrees, and there has been no favorable ankylosis of the spine, the Board finds that the evidence of record illustrates a more severe disability than is reasonably deliberated by a 20 percent disability rating.  Based on that evidence and with resolution of all doubt in favor of the Veteran, the Board finds that the Veteran has the functional equivalent of forward flexion limitation to 30 degrees when also considering evidence of additional functional impairment on repeated used over time and during flare-ups.  Further, the Veteran is only able to function as well as he can as he uses regular medication to control his pain.  Accordingly, the Board finds that a 40 percent rating for the Veteran's back disability for the entire period on appeal is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2016).

Consideration has been given to assigning a higher rating for the Veteran's back disability.  However, as noted above, there is no evidence that the Veteran has ankylosis of the spine.  Therefore, a rating in excess of 40 percent is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2016).

Consideration has also been given to assigning a rating for DDD based on incapacitating episodes.  However, there is no indication from the record that the Veteran has experienced incapacitating episodes requiring medically prescribed bedrest.  Therefore, the Board finds that the Veteran is appropriately rated based on pain and limitation of motion and a rating based on incapacitating episodes is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disability is reopened.  To that extent only, the appeal is allowed. 

Entitlement to a rating of 40 percent, but not higher, for the entire period on appeal for a low back disability is granted. 


REMAND

Regrettably, the Board finds that additional development is required before the remaining claims on appeal are decided.     

With regard to the Veteran's claims for higher ratings for a left knee disability, left ankle disability, left lower extremity radiculopathy, and residual right tibia fracture, the Board notes that in a recent decision of the United States Court for Veterans Claims (Court) found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  A review of the record shows that the Veteran was most recently afforded VA examinations in January 2016.  A review of those examination reports fails to show findings that are consistent with the holding Correia. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected left knee disability, left ankle disability, left lower extremity radiculopathy, and residual right tibia fracture. 

With regard to the Veteran's claim of entitlement to service connection for a right knee disability, the Board notes that the Veteran has reported that his right knee disability is related to his active service, and in the alternative, was caused or chronically worsened by service-connected disabilities.  Specifically, the Veteran has reported that in December 1982, he strained his right knee while going up a flight of stairs.  Further, he has reported that his right knee discomfort increased in severity when the symptoms of his back and left lower extremity service-connected disabilities increased in severity. 

In light of the Veteran's right knee strain in service, his complaints of right knee pain since service, and his report that his right knee discomfort has increased in severity as his service-connected back and lower extremity disabilities have also increased in severity; the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal. 

With regard to the Veteran's claim for entitlement to a combined schedular rating in excess of 90 percent, the Board finds that the claim is inextricably intertwined with the claims being remanded, as the outcomes of those claims will be pertinent to the Veteran's combined rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record.

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected left knee, left ankle, left lower extremity radiculopathy, and residual right tibia disabilities.  The claims file must be made available to, and reviewed by the examiner(s).  Any indicated studies should be performed. 

The examiner(s) should provide all information required for rating purposes, to specifically include both active and passive range of motion testing.  The examiner(s) should also provide weight-bearing and non-weight bearing range of motion testing for the weight-bearing joints in question.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner(s) should clearly explain why that is so.

The rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any current right knee disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.  

The examiner should also provide an opinion as to whether any currently present right knee disability was at least as likely as not (50 percent or greater probability) caused  or aggravated by one or more of the service-connected disabilities, to include altered gait/body mechanics resulting from such disabilities. 

The rationale for all opinions expressed must be provided.  

4.  Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted. 

5.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


